DETAILED ACTION
Claims 1-2, 4-8, 10-17 and 19-23 are pending.  Claims 3, 9 and 18 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Tyler M. Jeffs (Reg. No. 67,235) on April 14, 2021.
The application has been amended as follows:

TitlePOST-PROCESSING IN 3D PRINTING SYSTEMS USING A SEPARATE MATERIAL MANAGEMENT APPARATUS

Listing of Claims:
1. 	(currently amended)	A method for post-processing a build volume of fused and unfused material in a material management station that is separate from an additive manufacturing system, the method comprising: 
	using a container to hold the build volume, the container comprising a connector for connecting the container to a pressure source in [[a]] the material management station and at least one air hole to allow passage of air into or out of the container;
	receiving the build volume in the container;
	docking a trolley , wherein the container is disposed on or integral with the trolley;
	connecting the connector to the pressure source; and
	generating, from a recycling hose of the material management station, a flow of air through the container between the connector and the at least one air hole so as to remove unfused build material from the container; and
refilling, from a fresh build material supply tank of the material management station, a build material store of the container.



3. 	(cancelled).

4. 	(previously presented)		A method according to claim 1, further comprising vibrating a trolley on which the container with the build volume is disposed.

5. 	(original)	A method according to claim 1, wherein the flow of air cools the build volume.

6. 	(original)	A method according to claim 1, wherein the pressure source is controlled to generate variable air flow profiles through the container.

7. 	(original)	A method according to claim 1, wherein the pressure source is controlled to apply a pulsed air flow through the container.

8. 	(original)	A method according to claim 1, further comprising sensing a temperature of the air exiting the container and adjusting the pressure source so as vary the air flow in response to the sensed temperature.



10. 	(currently amended)	A post-processing housing for an additive manufacturing system, the post-processing housing comprising:
a trolley that interfaces separately with the additive manufacturing system and a material management station that is separate from the additive manufacturing system, the trolley comprising:
a build platform moveable in a vertical direction during formation of a three-dimensional object;
 	a container for receiving a build volume of fused and unfused build material
	
a connector for connecting the container to a pressure source; and
	at least one air hole to allow passage of air into or out of the container;
	wherein the connector is connectable to the pressure source so as to allow a flow of air through the connector, the at least one air hole so as to allow removal of unfused build material from the container.

11. 	(previously presented)		A housing as claimed in claim 10, wherein the connector is for connecting the container to a hose of the material management station.



13. 	(original)	A housing as claimed in claim 11, wherein application of a positive pressure source generates a flow of air through the container from the connector to the at least one air hole, thus causing unfused build material to be extracted from the container to the material management station through the at least one air hole.

14. 	(original)	A housing as claimed in claim 10, wherein the connector is located in at least one of the following positions: on a lid of the container, on a door of the container.

15. 	(original)	A housing as claimed in claim 10, wherein the at least one air hole is located in at least one of the following positions: a part of the container adjacent to the connector, a part of the container opposed to the connector.

16. 	(original)	A housing as claimed in claim 10, wherein the container further comprises a guillotine member, the guillotine member being selectively adjustable between an apertured configuration having a plurality of air holes, and a closed configuration in which the air holes are closed.

17. 	(original)	A housing as claimed in claim 10, further provided with a vibrator.

18. 	(cancelled).

19. 	(currently amended)	A material management apparatus for an additive manufacturing system, the apparatus comprising: 
	a pressure source;
	a container having an internal void for receiving a build volume of fused and unfused build material, the container comprising a connector communicating with the internal void and at least one air hole to allow passage of air into or out of the internal void, wherein the container is disposed on or integral with a trolley dockable with the additive manufacturing system; and
	a mixing tank to mix reclaimed build material and new build material, wherein the mixing tank comprises a mixing blade; and
a controller to control a network of conduits and valves to:
recover unfused build material from the container; and
supply new build material to the container,
	wherein the connector is connectable to the pressure source to allow a flow of air through the internal void by way of the connector and the at least one air hole, thereby to allow removal of unfused build material from the container.

20. 	(original)	An apparatus as claimed in claim 19, further comprising a temperature sensor to sense a temperature of air exiting the container, and a controller for controlling the pressure source in response to the sensed temperature.

21.	(previously presented)		A housing as claimed in claim 16, wherein the guillotine member is at a base of the container to separate the build volume from the build platform. 

22.	(previously presented)		An apparatus as claimed in claim 19:
further comprising:
	hot swappable fresh build material supply tanks to supply the mixing tank with new build material;
	a recovered build material tank to receive reclaimed build material from the container; and
	an overflow tank to receive overflow reclaimed build material tank; and
wherein the mixing tank is positioned over a docked trolley on which the container is disposed.

23.	(previously presented)		An apparatus as claimed in claim 19, further comprising, disposed in a working area over the container:
	a build material loading hose to load the container with build material; and
	a recycling hose to draw unfused build material from the container.

REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 10-17 and 19-23 are allowable over the prior art of record.

While Boyd et al. U.S. Patent Publication No. 20040084814 teaches a method for post-processing a build volume of fused and unfused material in an additive manufacturing system involving generating an airflow through a container, Nicaise et al. U.S. Patent Publication No. 20190134909 teaches removing the container from the additive manufacturing system and locating the container in the material management station, which is separate from the additive manufacturing system, Davidson et al. U.S. Patent Publication No. 20090011066 teaches docking the container in a station, Cullen et al. U.S. Patent Publication No. 20140271326 teaches a housing forming part of a trolley and Cox U.S. Patent Publication No. 20060214335 teaches a mixing tank to mix reclaimed build material and new build material.
None of these references taken either alone or in combination with the prior art of record discloses a method for post-processing a build volume of fused and unfused material in a material management station that is separate from an additive manufacturing system, the method comprising: 
	using a container to hold the build volume, the container comprising a connector for connecting the container to a pressure source in [[a]] the material management station and at least one air hole to allow passage of air into or out of the container;
	receiving the build volume in the container;
	docking a trolley , wherein the container is disposed on or integral with the trolley;
	connecting the connector to the pressure source; and

refilling, from a fresh build material supply tank of the material management station, a build material store of the container, as in independent claim 1, 
or
a post-processing housing for an additive manufacturing system, the post-processing housing comprising:
a trolley that interfaces separately with the additive manufacturing system and a material management station that is separate from the additive manufacturing system, the trolley comprising:
a build platform moveable in a vertical direction during formation of a three-dimensional object;
 	a container for receiving a build volume of fused and unfused build material
	
a connector for connecting the container to a pressure source; and
	at least one air hole to allow passage of air into or out of the container;
	wherein the connector is connectable to the pressure source so as to allow a flow of air through the connector, the at least one air hole so as to allow removal of unfused build material from the container, as in independent claim 10,
or
a material management apparatus for an additive manufacturing system, the apparatus comprising: 

	a container having an internal void for receiving a build volume of fused and unfused build material, the container comprising a connector communicating with the internal void and at least one air hole to allow passage of air into or out of the internal void, wherein the container is disposed on or integral with a trolley dockable with the additive manufacturing system; and
	a mixing tank to mix reclaimed build material and new build material, wherein the mixing tank comprises a mixing blade; and
a controller to control a network of conduits and valves to:
recover unfused build material from the container; and
supply new build material to the container,
	wherein the connector is connectable to the pressure source to allow a flow of air through the internal void by way of the connector and the at least one air hole, thereby to allow removal of unfused build material from the container, as in independent claim 19.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119